                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


MARCUS HARRIS,

                        Plaintiff,

        v.                                                       Case No. 19-C-1107

CO JESTER, et al.,

                        Defendants.


                                               ORDER


        On August 29, 2019, the court issued a screening order dismissing the complaint for failure

to state a claim. Plaintiff filed a notice of appeal on September 25, 2019. Presently before the court

is Plaintiff’s motion to supplement the record. The court construes Plaintiff’s motion as a motion

to modify the record on appeal pursuant to Rule 10 of the Federal Rules of Appellate Procedure.

Rule 10 provides that the record on appeal consists of “(1) the original papers and exhibits filed in

the district court; (2) the transcript of proceedings, if any; and (3) a certified copy of the docket

entries prepared by the district clerk.” Fed. R. App. P. 10(a). Rule 10(e) states, in relevant part, that

if anything “material to either party is omitted from or misstated in the record by error or accident,”

the district court may certify and forward a supplemental record that contains the correction. Fed.

R. App. P. 10(e)(2)(B). The purpose of Rule 10(e) “is to ensure that the record on appeal accurately

reflects the proceedings in the trial court . . . not to enable the losing party to add new material to

the record in order to collaterally attack the trial court’s judgment.” United States v. Elizalde-

Adame, 262 F.3d 637, 641 (7th Cir. 2001). Courts have generally denied motions to supplement

the record when a party seeks to add documents to the appellate record that were not part of the
district court record. See Parker v. Loyal, No. 1:15-cv-00826, 2018 WL 898722, at *2 (S.D. Ind.

Feb. 15, 2018); Edmonds v. Operating Engineers Local 139, 2009 WL 2983066, at *1 (W.D. Wis.

Sept. 14, 2009). In this case, the documents Plaintiff seeks to add to the appellate record were not

part of the record before this court during its consideration of his case. Accordingly, Plaintiff’s

motion to supplement the record (Dkt. No. 19) is DENIED.

       SO ORDERED this 7th day of October, 2019.

                                             s/ William C. Griesbach
                                             William C. Griesbach, Chief Judge
                                             United States District Court




                                                 2
